*469Order, Family Court, New York County (George L. Jurow, J.), entered on or about June 27, 2005, which, inter aha, awarded custody of the subject child to petitioner father, unanimously affirmed, without costs.
Family Court’s determination that it was in the best interests of the subject child to award custody of the child to petitioner father is amply supported by the evidence, demonstrating, inter alia, that since the child’s birth in 2000, respondent has exhibited a pattern of behavior designed to restrict petitioner’s access to the child. The record shows that, in contrast to petitioner, respondent is unwilling to cooperate in fostering a relationship between the child and the opposite parent. The determination as to the child’s best interests is also supported by evidence showing that respondent lodged unsubstantiated allegations that petitioner exposed the child to inappropriate sexual behavior and conveyed her chronic anger toward petitioner to the child (see Matter of James Joseph M. v Rosana R., 32 AD3d 725 [2006]). The court properly considered the recommendations of the Law Guardian and the reports from the court-appointed psychiatrist, who concluded that petitioner should have custody (see Matter of Tyrone G. v Lucretia S., 4 AD3d 205 [2004]). Contrary to respondent’s contentions, the court’s detailed decision was not based entirely on the findings of the court-appointed psychiatrist, but on all of the evidence of record (cf. Matter of John A. v Bridget M., 16 AD3d 324, 332 [2005], lv denied 5 NY3d 710 [2005]).
We have considered respondent’s remaining contentions, including her challenges to the findings of the court-appointed psychiatrist, and find them unavailing. Concur — Mazzarelli, J.E, Andrias, Marlow and Gonzalez, JJ.